UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2016 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.9%) Ohio (101.9%) Akron OH Income Tax Revenue 1.250% 12/15/16 3,000 3,005 Akron OH Income Tax Revenue (Community Learning Centers) 4.000% 12/1/16 4,090 4,126 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.670% 9/1/16 LOC 11,530 11,530 Alliance OH Hospital Revenue VRDO 0.600% 9/1/16 LOC 4,600 4,600 Avon OH BAN 1.500% 1/26/17 1,305 1,309 1 Avon OH BAN 2.000% 9/7/17 1,500 1,517 Avon OH GO 1.250% 1/26/17 2,000 2,005 Avon OH GO 1.500% 1/26/17 1,775 1,781 Berea OH BAN 1.500% 3/16/17 2,150 2,159 Blendon Township OH BAN 2.000% 2/9/17 2,250 2,263 Butler County OH Capital Funding Revenue VRDO 0.560% 9/7/16 LOC 3,600 3,600 2 Cincinnati OH City School District GO TOB VRDO 0.580% 9/7/16 5,000 5,000 Cleveland OH Water Revenue 3.000% 1/1/17 6,000 6,051 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.570% 9/7/16 LOC 8,380 8,380 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.580% 9/7/16 6,100 6,100 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.580% 9/7/16 9,000 9,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.580% 9/7/16 1,650 1,650 Columbus OH BAN 1.750% 8/4/17 6,000 6,063 Columbus OH GO VRDO 0.540% 9/7/16 12,115 12,115 Columbus OH Regional Airport Authority Airport Revenue (Flight Safety International Inc. Project) VRDO 0.580% 9/7/16 8,500 8,500 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.570% 9/7/16 LOC 7,090 7,090 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.570% 9/7/16 LOC 9,265 9,265 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.570% 9/7/16 LOC 1,430 1,430 Columbus OH Sewer Revenue VRDO 0.540% 9/7/16 7,975 7,975 Dublin OH City School District GO BAN 1.500% 5/2/17 2,250 2,260 Fairborn OH BAN 1.250% 3/23/17 2,074 2,081 Fairfield Township OH BAN 1.625% 6/2/17 2,000 2,013 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.550% 9/7/16 LOC 8,155 8,155 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.600% 9/7/16 4,000 4,000 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.550% 9/7/16 4,000 4,000 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.580% 9/7/16 8,300 8,300 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.600% 9/1/16 19,000 19,000 Hamilton County OH Healthcare Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.610% 9/7/16 LOC 2,850 2,850 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 4.000% 5/15/17 775 794 2 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) TOB VRDO 0.590% 9/7/16 5,625 5,625 2 Hamilton County OH Sewer System Revenue TOB VRDO 0.590% 9/7/16 8,500 8,500 Highland Heights OH BAN 2.000% 6/15/17 2,750 2,776 Huber Heights OH BAN 2.000% 6/1/17 3,000 3,025 Independence OH BAN 2.000% 4/13/17 3,050 3,072 Kent OH BAN 1.500% 8/29/17 1,250 1,259 Lakewood OH BAN 1.250% 4/4/17 1,600 1,606 2 Lakewood OH City School District GO TOB VRDO 0.590% 9/7/16 5,110 5,110 Lorain County OH BAN 2.250% 11/10/16 3,500 3,511 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.600% 9/7/16 LOC 910 910 Lucas County OH BAN 2.000% 7/12/17 2,000 2,022 Marysville OH BAN 1.375% 8/24/17 1,750 1,758 Mason OH BAN 2.000% 5/24/17 2,750 2,775 Mason OH City School District School Improvement GO 1.500% 1/25/17 2,700 2,709 2 Miami University of Ohio General Receipts Revenue TOB VRDO 0.590% 9/7/16 3,365 3,365 Middleburg Heights OH BAN 2.000% 7/25/17 1,235 1,247 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.640% 9/7/16 LOC 10,605 10,605 North Randall OH BAN 1.500% 9/15/16 2,309 2,309 2 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.590% 9/7/16 6,800 6,800 2 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.680% 9/7/16 LOC 17,000 17,000 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.630% 9/1/16 LOC 985 985 2 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.610% 9/7/16 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.580% 9/7/16 LOC 12,100 12,100 Ohio Air Quality Development Authority Revenue (TimkenSteel Project) VRDO 0.630% 9/7/16 LOC 700 700 Ohio Common Schools GO VRDO 0.610% 9/7/16 925 925 Ohio GO 2.000% 2/1/17 1,070 1,077 Ohio GO VRDO 0.600% 9/7/16 3,600 3,600 Ohio GO VRDO 0.620% 9/7/16 2,285 2,285 Ohio GO VRDO 0.620% 9/7/16 4,700 4,700 Ohio Higher Education GO 5.000% 8/1/17 1,975 2,057 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.470% 9/13/16 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.550% 10/18/16 10,000 10,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/17 2,000 2,030 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.560% 9/1/16 7,500 7,500 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.590% 9/1/16 11,300 11,300 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.590% 9/1/16 400 400 2 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.610% 9/7/16 (13) 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.610% 9/7/16 6,125 6,125 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.620% 9/7/16 2,055 2,055 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.660% 9/7/16 1,650 1,650 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.670% 9/7/16 6,375 6,375 Ohio State University General Receipts Revenue CP 0.480% 9/12/16 15,990 15,990 Ohio State University General Receipts Revenue CP 0.540% 10/3/16 8,000 8,000 Ohio Water Development Authority Revenue (TimkenSteel Project) VRDO 0.630% 9/7/16 LOC 2,300 2,300 Springboro OH BAN 1.500% 1/26/17 1,400 1,405 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.) VRDO 0.600% 9/7/16 10,050 10,050 Union County OH BAN 1.250% 3/29/17 1,800 1,806 Union Township OH BAN 1.500% 9/8/16 4,000 4,001 1 Union Township OH BAN 1.250% 9/7/17 2,000 2,009 Total Tax-Exempt Municipal Bonds (Cost $412,696) Total Investments (101.9%) (Cost $412,696) Other Assets and Liabilities-Net (-1.9%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2016. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $73,720,000, representing 18.2% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). Ohio Tax-Exempt Money Market Fund (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Ohio Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) Ohio (99.8%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/24 920 1,087 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/38 5,000 5,684 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/42 2,780 3,124 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/28 4,000 4,815 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/33 1,500 1,794 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,015 4,630 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/33 6,270 7,304 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 8,000 8,921 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 10,000 11,547 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.650% 9/8/16 2,300 2,300 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,065 1,136 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,880 2,005 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 940 1,003 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/22 70 74 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/23 120 128 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 2,000 2,253 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/27 60 64 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/39 7,000 8,267 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/42 5,880 6,931 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/24 3,500 4,166 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 3,000 3,529 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 10,305 11,982 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/42 10,755 12,481 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/23 4,000 4,510 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/24 1,215 1,369 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/46 4,750 5,691 American Municipal Power Ohio Inc. Revenue (Meldahl Hydroelectric Project) 5.000% 2/15/46 3,000 3,586 2 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.750% 2/15/19 (Prere.) 4,500 5,047 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/26 2,000 2,454 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/29 7,365 8,902 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/30 600 721 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/31 2,500 2,982 Apollo Career Center Joint Vocational School District Ohio GO 5.250% 12/1/31 1,015 1,201 Apollo Career Center Joint Vocational School District Ohio GO 5.000% 12/1/38 4,700 5,464 Athens County OH Port Authority Housing Revenue VRDO 0.550% 9/8/16 LOC 1,000 1,000 Bowling Green State University Ohio Revenue 5.000% 6/1/34 1,565 1,912 Bowling Green State University Ohio Revenue 5.000% 6/1/35 1,000 1,217 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 2,000 2,192 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 6.000% 6/1/45 2,000 2,196 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 1,350 1,602 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 2,000 2,305 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 2,000 2,336 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 4,000 4,661 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 4,160 4,883 Butler County OH Hospital Facilities Revenue (UC Health) 5.750% 11/1/40 1,305 1,546 Butler County OH Transportation Improvement District Tax Allocation Revenue 4.000% 12/1/27 615 723 Butler County OH Transportation Improvement District Tax Allocation Revenue 4.000% 12/1/28 2,200 2,567 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 (ETM) 115 131 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 1,195 1,352 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 1,190 1,206 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 1,470 1,489 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 430 436 Cincinnati OH City School District COP 5.000% 12/15/16 (Prere.) 530 537 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 6,310 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 4,385 5,930 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 4,096 Cincinnati OH GO 5.000% 12/1/18 1,000 1,095 Cincinnati OH GO 5.000% 12/1/19 (Prere.) 2,605 2,960 Cincinnati OH GO 5.000% 12/1/19 (Prere.) 1,090 1,238 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,585 1,872 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,000 1,181 Cincinnati OH Water System Revenue 5.000% 12/1/32 1,000 1,184 Cincinnati OH Water System Revenue 5.000% 12/1/36 5,025 5,936 Cincinnati OH Water System Revenue 5.000% 12/1/37 2,000 2,368 Cleveland Heights OH City School District GO 4.500% 12/1/47 4,050 4,567 Cleveland OH Airport System Revenue 5.000% 1/1/26 1,000 1,168 Cleveland OH Airport System Revenue 5.000% 1/1/28 4,530 5,244 Cleveland OH Airport System Revenue 5.000% 1/1/30 5,000 5,758 Cleveland OH Airport System Revenue 5.000% 1/1/30 (4) 2,000 2,404 Cleveland OH Airport System Revenue 5.000% 1/1/31 1,020 1,172 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 1,000 1,198 Cleveland OH Income Tax Revenue 5.000% 4/1/18 (Prere.) 7,180 7,676 Cleveland OH Income Tax Revenue 5.000% 10/1/37 6,000 7,280 Cleveland OH Municipal School District GO 5.000% 12/1/25 1,845 2,229 Cleveland OH Municipal School District GO 5.000% 12/1/30 5,140 6,156 Cleveland OH Municipal School District GO 5.000% 12/1/46 3,000 3,514 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,330 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 4,131 Cleveland OH Water Pollution Control Revenue 5.000% 11/15/41 1,500 1,811 Cleveland OH Water Pollution Control Revenue 5.000% 11/15/45 1,565 1,882 Cleveland OH Water Revenue 5.000% 1/1/27 2,000 2,351 Cleveland OH Water Revenue 4.000% 1/1/35 2,000 2,180 Cleveland OH Water Works Revenue 5.500% 1/1/21 (14) 8,155 8,993 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/17 (Prere.) 3,000 3,100 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/25 2,000 2,332 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/26 2,700 3,144 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,320 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/37 2,815 3,268 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/28 680 819 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/39 3,000 3,507 Columbus OH City School District GO 4.500% 6/1/19 (Prere.) 3,000 3,309 Columbus OH City School District GO 5.000% 12/1/31 4,145 5,237 Columbus OH City School District GO 5.000% 12/1/33 3,000 3,760 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 6/1/19 (Prere.) 1,545 1,724 3 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/32 2,825 3,549 Columbus OH GO 5.000% 7/1/21 (Prere.) 2,000 2,387 Columbus OH GO 5.000% 2/15/22 1,900 2,302 Columbus OH GO 5.000% 2/15/24 1,475 1,868 Columbus OH GO 5.000% 7/1/24 1,000 1,211 Columbus OH GO 5.000% 7/1/25 6,400 8,327 Columbus OH GO 5.000% 7/1/26 8,705 11,500 Columbus OH GO 5.000% 8/15/26 2,000 2,474 Columbus OH GO 5.000% 7/1/30 2,500 3,090 Columbus OH GO 5.000% 7/1/30 2,700 3,473 Columbus OH GO 5.000% 7/1/31 1,185 1,460 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/20 (Prere.) 1,320 1,547 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/20 (Prere.) 1,000 1,172 Columbus OH Metropolitan Library Special Obligation Revenue 4.000% 12/1/37 2,000 2,169 Columbus OH Sewer Revenue 5.000% 6/1/26 3,255 4,180 Columbus OH Sewer Revenue 5.000% 6/1/29 2,000 2,570 Columbus OH Sewer Revenue 5.000% 6/1/31 1,000 1,254 Columbus OH Sewer Revenue 5.000% 6/1/32 2,600 3,304 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/36 1,000 1,192 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/24 4,000 4,570 Cuyahoga County OH Excise Tax Revenue (Sports Facilities Improvement Project) 5.000% 12/1/27 1,880 2,295 Cuyahoga County OH Public Library Fund Special Obligation Revenue 4.000% 12/1/32 1,840 2,052 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/32 1,900 2,358 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/34 2,775 3,419 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/35 4,485 5,507 Cuyahoga OH Community College District Revenue 5.000% 2/1/29 1,000 1,256 Dublin OH Special Obligation Revenue 5.000% 12/1/42 3,485 4,220 Dublin OH Special Obligation Revenue 5.000% 12/1/44 1,920 2,321 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/43 4,250 4,763 Forest Hills OH Local School District GO 5.000% 12/1/46 4,430 5,284 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/30 4,435 5,522 Franklin County OH GO 5.000% 12/1/26 3,000 3,885 Franklin County OH GO 5.000% 12/1/31 3,000 3,800 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,800 3,101 Franklin County OH Health Care Facilities Improvement Revenue (OPRS Communities) 6.125% 7/1/40 4,110 4,679 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/31 5,000 6,024 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/34 2,610 3,156 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 11/15/36 3,640 4,166 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/45 4,640 5,530 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 4.750% 11/1/28 1,500 1,613 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/34 1,500 1,666 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/42 7,000 7,979 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,750 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,758 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.250% 6/1/32 3,150 3,716 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.000% 6/1/42 5,000 5,805 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.500% 6/1/42 3,000 3,575 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/32 1,750 1,937 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/42 2,000 2,186 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,000 2,180 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/34 1,000 1,202 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/30 1,360 1,602 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/44 2,500 2,873 3 Hamilton County OH Sales Tax Revenue 5.000% 12/1/29 5,000 6,326 3 Hamilton County OH Sales Tax Revenue 5.000% 12/1/30 1,500 1,888 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 5,000 5,774 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 (4) 9,700 9,804 Hamilton County OH Sewer System Revenue 5.000% 12/1/22 1,000 1,227 Hamilton County OH Sewer System Revenue 5.000% 12/1/32 1,525 1,884 Hamilton OH City School District GO 5.000% 12/1/34 1,500 1,820 Harrison Hills Ohio City School District Ohio GO 4.000% 11/1/54 4,960 5,351 Huber Heights OH City School District GO 4.000% 12/1/34 2,000 2,232 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 3,000 3,074 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 2,550 2,893 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 15,850 18,572 1 JobsOhio Beverage System Statewide Liquor Profits Revenue TOB VRDO 0.770% 9/8/16 2,180 2,180 Kent State University Ohio Revenue 5.000% 5/1/37 4,185 4,837 Lake County OH Hospital Facilities Revenue (Lake Hospital System Inc.) 5.000% 8/15/45 4,000 4,689 Lakeview OH Local School District Classroom Facilities & School Improvement GO 5.000% 11/1/44 1,500 1,810 Lorain County OH Community College District General Revenue 5.000% 12/1/41 4,520 5,185 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 4,000 4,253 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.790% 9/8/16 7,295 7,295 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/23 1,000 1,193 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/30 2,500 2,894 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 2,000 2,345 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,000 3,548 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,721 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.500% 11/15/37 2,000 2,501 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 2,530 3,091 Madison OH Local School District GO 5.250% 12/1/32 695 824 Madison OH Local School District GO 5.250% 12/1/37 3,815 4,483 Marysville OH Wastewater Treatment System Revenue 5.000% 12/1/31 (10) 770 777 Mason OH City School District BAN 5.250% 12/1/17 (14) 2,915 3,082 Mason OH City School District School Improvement GO 5.000% 6/1/17 (Prere.) 1,000 1,033 Medina OH School District COP 5.250% 6/1/18 (Prere.) 7,210 7,792 Miami Trace OH Local School District GO 5.000% 12/1/48 3,730 4,471 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,342 Miami University of Ohio General Receipts Revenue 5.000% 9/1/36 2,000 2,334 Miamisburg OH City School District GO 5.000% 12/1/33 675 839 Miamisburg OH City School District GO 5.000% 12/1/35 1,435 1,772 Miamisburg OH City School District GO 5.000% 12/1/36 500 615 Middleburg Heights OH Hospital Revenue (Southwest General) 5.125% 8/1/31 1,250 1,416 Middleburg Heights OH Hospital Revenue (Southwest General) 5.250% 8/1/41 1,000 1,127 Middleburg Heights OH Hospital Revenue (Southwest General) 5.000% 8/1/47 5,000 5,646 Middletown OH City School District GO 5.000% 6/1/17 (Prere.) 5,345 5,524 Middletown OH City School District GO 5.250% 12/1/40 2,000 2,419 Middletown OH City School District GO 5.250% 12/1/48 5,870 7,056 Milford OH Exempt Village School District GO 5.000% 12/1/35 1,100 1,332 Milford OH Exempt Village School District GO 5.000% 12/1/36 1,250 1,511 Montgomery County OH Revenue (Catholic Health Initiatives) 5.250% 5/1/29 3,000 3,593 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/21 3,000 3,563 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/23 1,000 1,181 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.710% 9/8/16 4,000 4,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.590% 9/1/16 LOC 20,830 20,830 North Olmsted OH School District GO 5.000% 12/1/44 3,750 4,545 North Olmsted OH School District GO 4.000% 12/1/48 1,495 1,614 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/31 2,100 2,601 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/32 1,000 1,234 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/28 1,650 2,060 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/32 4,685 5,711 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/38 12,430 15,001 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/39 3,455 4,195 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/44 3,000 3,632 Northeast Ohio Regional Sewer District Wastewater Revenue 4.000% 11/15/49 11,625 12,724 Northwest Local School District Ohio GO 5.000% 12/1/40 1,650 2,016 Northwest Local School District Ohio GO 5.000% 12/1/45 3,760 4,583 Northwest Local School District Ohio GO 4.000% 12/1/50 6,685 7,162 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,248 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) 5.625% 10/1/19 3,000 3,324 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,307 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/23 1,250 1,534 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/24 1,000 1,223 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/25 2,670 3,120 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/30 1,650 1,918 Ohio Capital Facilities Lease-Appropriation Revenue (Adult Correctional Building Fund Projects) 5.000% 10/1/35 1,500 1,807 Ohio Capital Facilities Lease-Appropriation Revenue (Cultural & Sports Facilities Building Fund Projects) 5.000% 10/1/26 1,500 1,954 Ohio Common Schools GO 5.000% 9/15/21 (Prere.) 4,410 5,295 Ohio GO 5.000% 5/1/20 5,080 5,851 Ohio GO 5.000% 5/1/27 5,350 6,649 Ohio GO 5.000% 11/1/28 10,000 12,596 Ohio GO 5.000% 2/1/30 4,000 4,704 Ohio GO 5.000% 4/1/30 1,770 2,071 Ohio GO 5.000% 2/1/31 4,255 5,296 Ohio GO 5.000% 2/1/31 4,500 5,269 Ohio GO 5.000% 4/1/31 1,230 1,435 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 4,624 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 5,294 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 3,500 4,135 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.250% 1/1/29 5,000 5,308 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 5,000 5,821 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,554 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.560% 9/1/16 7,050 7,050 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.590% 9/1/16 7,355 7,355 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.590% 9/1/16 2,300 2,300 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 445 468 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 1,000 1,052 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,370 1,437 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) PUT 2.250% 9/1/18 2,330 2,378 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/37 5,955 7,099 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,250 2,478 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/29 2,575 3,059 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/30 1,000 1,155 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.625% 12/1/41 2,000 2,321 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/44 3,330 3,929 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 11/1/18 (Prere.) 4,000 4,441 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/24 1,000 1,215 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/25 1,500 1,845 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/27 1,000 1,224 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 1,000 1,192 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/33 750 891 Ohio Highway Capital Improvements GO 5.000% 5/1/26 3,000 3,621 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/22 2,250 2,612 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/25 1,000 1,156 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/32 2,500 2,851 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/35 1,675 1,889 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/40 6,650 7,488 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,600 7,304 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/28 6,560 7,718 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/29 2,000 2,341 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,000 7,874 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 1,225 1,270 Ohio Infrastructure Improvement GO 5.000% 8/1/21 900 1,075 Ohio Juvenile Correctional Capital Facilities Revenue 5.000% 4/1/27 1,000 1,260 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/28 2,025 2,577 Ohio Parks & Recreation Capital Facilities Revenue 5.000% 2/1/30 3,615 4,439 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 300 303 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 296 Ohio State University General Receipts Revenue 5.000% 12/1/17 1,000 1,055 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 160 176 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 255 280 Ohio State University General Receipts Revenue 5.000% 12/1/18 835 915 Ohio State University General Receipts Revenue 5.000% 12/1/19 625 710 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,245 2,459 Ohio State University General Receipts Revenue 5.000% 6/1/38 8,000 9,626 Ohio State University General Receipts Revenue 5.000% 12/1/39 5,250 6,380 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/25 4,500 5,513 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,397 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/27 2,500 3,307 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/36 5,000 2,650 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/37 9,025 4,611 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/38 7,000 3,454 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/39 4,050 4,849 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/40 5,000 2,299 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/41 10,000 4,438 Ohio University General Receipts Revenue 5.000% 12/1/28 610 720 Ohio University General Receipts Revenue 5.000% 12/1/33 1,000 1,204 Ohio University General Receipts Revenue 5.000% 12/1/39 2,000 2,383 Ohio University General Receipts Revenue 5.000% 12/1/42 1,450 1,682 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/18 (4) 645 715 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/29 2,145 2,761 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/33 5,900 7,467 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/34 7,000 8,823 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/26 5,000 6,499 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/29 1,000 1,278 Ohio Water Development Authority Revenue (TimkenSteel Project) VRDO 0.630% 9/8/16 LOC 2,500 2,500 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 (Prere.) 1,000 1,136 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 (Prere.) 5,000 5,681 Olentangy OH School District GO 4.000% 12/1/51 2,805 3,090 3 Princeton OH City School District GO 5.000% 12/1/26 500 628 Princeton OH City School District GO 5.000% 12/1/36 1,500 1,825 Rocky River OH City School District GO 5.375% 12/1/17 710 732 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 1,000 1,103 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,040 11,041 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/18 (Prere.) 4,000 4,282 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/18 (Prere.) 1,800 1,934 South-Western City OH School District GO 5.000% 12/1/36 1,700 2,027 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.500% 12/1/29 1,000 1,133 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.000% 12/1/35 1,125 1,220 Streetsboro OH City School District GO 5.250% 12/1/44 4,000 4,604 Toledo OH City School District GO 5.000% 12/1/22 2,015 2,415 Toledo OH City School District GO 5.000% 12/1/23 1,085 1,277 Toledo OH City School District GO 5.000% 12/1/28 4,730 5,778 3 Toledo OH Waterworks Revenue 5.000% 11/15/28 1,040 1,333 3 Toledo OH Waterworks Revenue 5.000% 11/15/29 1,150 1,466 Toledo OH Waterworks Revenue 5.000% 11/15/38 4,000 4,757 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/34 1,000 1,111 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/39 1,000 1,103 Tri Valley OH Local School District GO 5.500% 12/1/16 (14) 470 475 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 1,936 University of Akron Ohio General Receipts Revenue 5.000% 1/1/18 (Prere.) 1,405 1,488 University of Akron Ohio General Receipts Revenue 5.000% 1/1/18 (Prere.) 595 630 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,861 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,247 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,975 3,541 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,000 2,449 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,151 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,168 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/23 3,665 4,431 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/24 1,000 1,228 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 577 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 576 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,445 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,890 2,259 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/31 1,000 1,192 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/39 1,050 1,273 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/46 2,000 2,430 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/29 1,000 1,139 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/31 870 1,033 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.750% 7/1/33 600 726 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/39 1,000 1,156 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.500% 7/1/39 1,225 1,442 Westlake OH City School District GO 5.000% 12/1/29 1,505 1,865 Westlake OH City School District GO 5.000% 12/1/30 1,440 1,778 Westlake OH City School District GO 4.000% 12/1/43 5,400 5,924 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/30 1,350 1,681 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/32 1,395 1,724 Willoughby-Eastlake City OH School District GO 4.000% 12/1/50 8,475 9,133 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 715 789 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/42 2,500 2,720 Woodridge OH School District GO 5.000% 12/1/46 3,605 4,364 Woodridge OH School District GO 4.000% 12/1/50 2,250 2,403 Wright State University Ohio General Revenue 5.000% 5/1/26 2,030 2,335 Wright State University Ohio General Revenue 5.000% 5/1/31 3,000 3,453 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 2,000 2,294 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,300 2,685 Total Tax-Exempt Municipal Bonds (Cost $1,118,118) Total Investments (100.2%) (Cost $1,118,118) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $15,775,000, representing 1.3% of net assets. 2 Securities with a value of $336,000 have been segregated as initial margin for open futures contracts. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2016. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. Ohio Long-Term Tax-Exempt Fund (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 1,210,111 — Futures Contracts—Assets 1 2 — — Futures Contracts—Liabilities 1 (6) — — Total (4) 1,210,111 — 1 Represents variation margin on the last day of the reporting period. Ohio Long-Term Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At August 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Ultra Long U.S. Treasury Bond December 2016 7 1,312 (3) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2016, the cost of investment securities for tax purposes was $1,119,015,000. Net unrealized appreciation of investment securities for tax purposes was $91,096,000, consisting of unrealized gains of $91,221,000 on securities that had risen in value since their purchase and $125,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD OHIO TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD OHIO TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 VANGUARD OHIO TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2016 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
